In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      Filed: February 23, 2017
                                            No. 14-766V

* * * * * * * * * * * * * *                    *
JOAN ROSOF,                                    *
                                               *       UNPUBLISHED
                                               *
               Petitioner,                     *       Chief Special Master Dorsey
                                               *
v.                                             *       Influenza (“Flu”) Vaccine;
                                               *       Peripheral Neuropathy;
SECRETARY OF HEALTH                            *       Decision on Joint Stipulation
AND HUMAN SERVICES,                            *
                                               *
          Respondent.                          *
* * * * * * * * * * * * * *                    *

Lisa Annette Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita, CA, for
petitioner.
Gordon Elliott Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On August 22, 2014, Joan Rosof (“petitioner”) filed a petition under the National
Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner alleges that as a result
of an influenza (“flu”) vaccine received on or about September 14, 2012, she suffered a
peripheral neuropathy, with residual effects lasting for more than six months. Petition at ¶¶ 2, 4.


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                   1
        On February 22, 2017, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 65). Respondent denies that the flu vaccine
caused any injury to petitioner. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $225,000.00, in the form of a check payable to petitioner, Ms.
          Joan Rosof;

        These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Joint Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                                      /s/ Nora Beth Dorsey
                                                                      Nora Beth Dorsey
                                                                      Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2